EXHIBIT 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT We hereby consent to the incorporation by reference in the Registration Statement on Form S-8, SEC File No. 333-135197, of Spare Backup, Inc. and the related prospectuses of our audit report dated April 22, 2011 with respect to the consolidated balance sheets at December 31, 2010 and 2009 and the consolidated statements of operations, changes in stockholders' deficit and cash flows of Spare Backup, Inc. and its subsidiary for the year ended December 31, 2010 and 2009 appearing in the Form 10-K for the year ended December 31, 2010. /s/ Sherb & Co., LLP Certified Public Accountants New York, New York April 22, 2011
